Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
Claims 12, 15-17 are pending. Claims 13, 18-22 have been deleted. Claim 12 has been amended. Claim 12 is independent.  This Office action is in response to the “Applicant’s Arguments” received on 08/04/2022.
Reasons for Allowance
The allowable subject matter found in the Claim 12 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “the predicted values being used as initial values of the iterative closest point algorithm; and the location estimation device determines a rate of change in estimated locations and estimated attitudes of the vehicle in the second position in accordance with the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position, and uses the rate of change to determine the predicted values of the location and the attitude of the vehicle in the third position.” 
The closest prior art of reference is TAKEUCHI (US20170010100). TAKEUCHI is also a map production method includes acquiring first information from the first sensor, acquiring second information from the second sensor, acquiring third information from a third sensor provided in the first region, acquiring fourth information indicating a detection region of the second sensor calculated from the first information and the second information, acquiring fifth information indicating a detection region of the third sensor calculated from the third information, and updating map information of the first region for a third region, including a first object, if a the second region overlaps with the third region is judged to be present from the fourth information and the fifth information. However, TAKEUCHI does not specifically state a system with " the predicted values being used as initial values of the iterative closest point algorithm; and the location estimation device determines a rate of change in estimated locations and estimated attitudes of the vehicle in the second position in accordance with the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position, and uses the rate of change to determine the predicted values of the location and the attitude of the vehicle in the third position”.
Another prior art of reference is Barfoot (US2007/0027612). Barfoot is also system includes methods and apparatus for determining the global position and orientation of a vehicle in said passageway environment, and methods for planning routes and monitoring the travels of multiple vehicles in said passageway environment. However, Barfoot does not specifically state “the predicted values being used as initial values of the iterative closest point algorithm; and the location estimation device determines a rate of change in estimated locations and estimated attitudes of the vehicle in the second position in accordance with the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position, and uses the rate of change to determine the predicted values of the location and the attitude of the vehicle in the third position".
Both of these references either independently or in combination fail to anticipate or teach “XX" in combination with the other claimed limitations. Therefore, Claim 12 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669